Name: Commission Delegated Regulation (EU) 2017/669 of 16 December 2016 correcting the Bulgarian, Croatian, Czech, Estonian, French, Greek, Lithuanian, Maltese, Romanian, Slovak and Swedish language versions of Delegated Regulation (EU) 2015/35 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: civil law;  insurance;  trade policy;  budget;  financial institutions and credit
 Date Published: nan

 8.4.2017 EN Official Journal of the European Union L 97/3 COMMISSION DELEGATED REGULATION (EU) 2017/669 of 16 December 2016 correcting the Bulgarian, Croatian, Czech, Estonian, French, Greek, Lithuanian, Maltese, Romanian, Slovak and Swedish language versions of Delegated Regulation (EU) 2015/35 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1) and in particular Article 86(1)(e) and Article 111(1)(c) thereof, Whereas: (1) The Bulgarian, Croatian, Czech, Estonian, French, Greek, Lithuanian, Maltese, Romanian, Slovak and Swedish language versions of Commission Delegated Regulation (EU) 2015/35 (2) contain, in Article 182(4), an error regarding the weighted average credit quality step on a single name exposure. Therefore, a correction of the Bulgarian, Croatian, Czech, Estonian, French, Greek, Lithuanian, Maltese, Romanian, Slovak and Swedish language versions is necessary. The other language versions are not affected. (2) The French language version contains, in Annex I, Section D, point 29, an additional error regarding the line of business Health insurance. Therefore, a correction of the French language version is necessary. The other language versions are not affected. (3) Delegated Regulation (EU) 2015/35 should therefore be corrected accordingly. (4) In order to ensure a level playing field across the Union for all insurance and reinsurance undertakings in the application of the relevant rules, this Regulation should enter into force as a matter of urgency, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Commission Delegated Regulation (EU) 2015/35 of 10 October 2014 supplementing Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (OJ L 12, 17.1.2015, p. 1).